United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Oakland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-222
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated March 31, 2006 denying her claim for an employmentrelated condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On January 27, 2006 appellant, then a 51-year-old rural letter carrier, filed an
occupational disease claim alleging that on April 19, 2004 she first realized her chronic back
pain, sacroiliac joint arthropathy, lumbar facet arthropathy and fibromyalgia were aggravated by
her duties of twisting, bending and lifting more than 25 pounds.

In support of her claim, appellant submitted reports dated March 29 and July 29, 2005
from Dr. Carlos S. Santiago, II, a treating Board-certified anesthesiologist, physical therapy
reports, and x-ray interpretations dated August 6, 2001, October 23, 2003 and March 12, 2004.
In a June 13, 2001 report, Dr. Scott L. Silverstein, an examining Board-certified orthopedic
surgeon, diagnosed right tennis elbow and lumbar sprain. In a February 16, 2005 report,
Dr. Warren T. Anderson, a Board-certified internist with a cardiac subspecialty, addressed her
cardiac care and treatment. On March 30, 2001 Dr. J. David Lynch, Jr., a Board-certified
physiatrist, diagnosed mechanical low back pain and deconditioning.
On February 23, 2004 Dr. Thomas G. Johnson, a family practitioner, diagnosed
“progressive low back pain which has become progressively more severe and debilitating clearly
affecting her ability to work.” He attributed the low back pain to appellant’s underlying
osteoarthritis.
In a March 1, 2005 report, Dr. T.W. Crosby, an attending neurologist, noted that her
disability retirement application had been denied. He first saw appellant in 1998 for occlusive
carotid artery disease. Dr. Crosby diagnosed profound depression which he concluded prevented
her from performing her duties as a rural mail carrier. He noted that the onset of depression as
well as before her vascular disease was noted in 1998.”
On March 29, 2005 Dr. Santiago diagnosed sacroiliac joint arthropathy, chronic back
pain, fibromyalgia and lumbar facet arthropathy. He opined that appellant had difficulty with her
employment duties of lifting more than 25 pounds, twisting and bending. Dr. Santiago
concluded that appellant was totally disabled from her employment on July 29, 2005.
On May 8, 2005 Dr. Mohammad Shafiei, a neurologist, concluded that appellant was
totally disabled due to her hypertension, carotid artery stenosis, lumbar spine degenerative disc
disease and hypercholesterolemia.
In a letter dated February 13, 2006, the Office requested that appellant submit additional
factual and medical evidence in support of her claim.
Appellant submitted additional evidence.1 On July 5, 2005 Dr. Santiago stated that she
was totally disabled from performing her employment duties and that she continued under his
care. In August 16, 2005 office notes, appellant reported that she continued to have complaints
of pain. Dr. Santiago doubted whether she would be able to return to work as a rural mail
carrier.
By decision dated March 31, 2006, the Office denied appellant’s occupational disease
claim on the grounds that she did not submit sufficient medical evidence to establish that she
sustained an injury in the performance of duty. The Office found that medical evidence did not
causally relate her medical conditions to her employment activities.

1

In a letter dated November 29, 2005, Dr. Santiago stated that he could no longer provide medical services for
appellant.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
sustained in the performance of duty as alleged3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to the claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6 An award
of compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.7
ANALYSIS
The Office accepted that appellant’s duties included reaching, twisting and lifting in her
work as a rural letter carrier. The issue, therefore, is whether the medical evidence is sufficient
to establish a medical condition causally related to the identified employment factors. The Board
finds that appellant has not submitted sufficient medical evidence to establish that her back

2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202 (2001). When an employee
claims that she sustained injury in the performance of duty he must submit sufficient evidence to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged. Appellant
must also establish that such event, incident or exposure caused an injury. See also 5 U.S.C. § 8101(5) (injury
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (occupational disease or illness and traumatic injury defined,
respectively).
4

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); see also Ern Reynolds, 45 ECAB 690 (1994).

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4.

3

condition, sacroiliac joint arthropathy, lumbar facet arthropathy and fibromyalgia were caused or
aggravated by factors of her federal employment.
The Board finds that the February 16, 2005 report from Dr. Anderson, the June 13, 2001
report by Dr. Silverstein and the March 1, 2005 report of Dr. Crosby are of diminished probative
value. The reports of the physicians addressed appellant’s cardiac treatment, a lumbar strain and
tennis elbow, coronary artery disease and depression. However, none of the physicians provided
a medical opinion relating these diagnosed conditions to any factor of appellant’s work as a rural
letter carrier. The reports of Drs. Anderson, Crosby and Silverstein are insufficient to establish
appellant’s claim.
Dr. Lynch diagnosed deconditioning and mechanical low back. Dr. Johnson concluded
that appellant was totally disabled due to her low back pain, which he attributed to her
underlying osteoarthritis. Drs. Shafiei and Santiago each concluded that appellant was totally
disabled from performing her duties as a rural carrier. Dr. Shafiei attributed her disability to
hypertension, carotid artery stenosis, lumbar spine degenerative disc disease and
hypercholesterolemia. Dr. Santiago diagnosed sacroiliac joint arthropathy, chronic back pain,
fibromyalgia and lumbar facet arthropathy. As noted, none of the physicians related the
diagnosed conditions to the implicated factors of appellant’s federal employment. The record
lacks a reasoned medical opinion explaining how appellant’s various conditions were caused or
aggravated by her work as a rural mail carrier.8 The reports of Drs. Lynch, Johnson, Shafiei and
Santiago are insufficient to meet appellant’s burden of proof.
Appellant also submitted reports of diagnostic testing. However, these reports do not
address the issue of a causal relationship between appellant’s medical condition and her claimed
work duties. This evidence is of diminished probative value in establishing appellant’s claim.
Furthermore, physical therapy reports cannot be used to establish an employment-related
condition as a physical therapist is not a physician within the meaning of the Act. A physical
therapist’s opinion is of no probative value.9
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and a physician’s
opinion on the cause of her condition. Appellant failed to do so. It is well established that an
award of compensation may not be based on surmise, conjecture, speculation or on the
claimant’s own belief that there is a causal relationship between the claimed conditions and her
employment.10 The mere fact that a disease or condition manifests itself during a period of
employment is not sufficient to establish causal relationship.11 Appellant has not met her burden

8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005);
Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
9

5 U.S.C. §§ 8101-8193; 8101(2); David P. Sawchuk, 57 ECAB ___ (Docket No. 05-1635, issued January 13,
2006); Vickey C. Randall, 51 ECAB 357 (2000) (a physical therapist is not a physician under the Act).
10

See Robert Broome, 55 ECAB 339 (2004).

11

See Michael R. Shaffer, 55 ECAB 386 (2004).

4

of proof in establishing that she sustained an occupational disease in the performance of duty
causally related to factors of her employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 31, 2006 is affirmed.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

